SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1458
CA 11-02584
PRESENT: SCUDDER, P.J., SMITH, FAHEY, CARNI, AND MARTOCHE, JJ.


IN THE MATTER OF JOSE MARRERO-NIEVES,
PETITIONER-APPELLANT,

                     V                                              ORDER

ANDREA W. EVANS, CHAIRWOMAN, NEW YORK STATE
DIVISION OF PAROLE, RESPONDENT-RESPONDENT.


JOSE MARRERO-NIEVES, PETITIONER-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (LAURA ETLINGER OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Wyoming County (Mark
H. Dadd, A.J.), entered November 15, 2011 in a proceeding pursuant to
CPLR article 78. The judgment denied the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs as moot (see Matter of Ansari v Travis, 9 AD3d 901, lv
denied 3 NY3d 610).




Entered:   December 21, 2012                    Frances E. Cafarell
                                                Clerk of the Court